
	

114 S2377 IS: Defeat ISIS and Protect and Secure the United States Act of 2015
U.S. Senate
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2377
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2015
			Mr. Reid (for himself, Mr. Durbin, Mr. Schumer, Mrs. Murray, Mr. Leahy, Mrs. Feinstein, Mr. Reed, Mr. Nelson, Mr. Carper, Mr. Cardin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To defeat the Islamic State of Iraq and Syria (ISIS) and protect and secure the United States, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Defeat ISIS and Protect and Secure the United States Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Defeating ISIS Subtitle A—National Security Positions Sec. 101. United States Coordinator for Strategy to Defeat the Islamic State in Iraq and Syria. Sec. 102. Sense of Congress on confirmation by Senate of pending National Security nominations. Subtitle B—Combating ISIS Sec. 111. Findings. Sec. 112. Sense of Congress. Subtitle C—Combating ISIS Financing Sec. 121. Sense of Congress on defeating terrorist financing by the Islamic State of Iraq and Syria. Sec. 122. Sanctions with respect to financial institutions that engage in certain transactions that benefit the Islamic State of Iraq and Syria. Subtitle D—Improving Intelligence Sharing with Partners  Sec. 131. Intelligence sharing relationships. Subtitle E—Combating Terrorist Recruitment and Propaganda Sec. 141. Countering violent extremism. Sec. 142. Countering ISIS propaganda. Subtitle F—Improving European migrant screening and stabilizing Jordan and Lebanon Sec. 151. Working with Europe to improve migrant screening. Sec. 152. Migrant stability fund for Jordan and Lebanon. TITLE II—Protecting the Homeland Subtitle A—Reforming the Visa Waiver Program Sec. 201. Short title. Sec. 202. Electronic passports required for visa waiver program. Sec. 203. Information sharing and cooperation by visa waiver program countries. Sec. 204. Biometric submission before entry. Sec. 205. Visa waiver program administration. Subtitle B—Keeping firearms Away from Terrorists Sec. 211. Closing the visa waiver program gun loophole. Sec. 212. Closing the terrorist gun loophole. Subtitle C—Strengthening Aviation Security Sec. 221. Definitions. PART I—Transportation Security Administration Workforce Training and Procedures Sec. 226. Transportation security officer training. PART II—Access controls Sec. 231. Insider threats. Sec. 232. Aviation workers vetting. Sec. 233. Infrastructure. Sec. 234. Visible deterrent. PART III—Transportation Security Administration Innovation and Technology Sec. 241. Research. Sec. 242. Public-private partnerships. Sec. 243. Report. PART IV—Improving International Coordination To Track Terrorists Sec. 251. Coordination with international authorities. Sec. 252. Sense of Congress on cooperation to track terrorists traveling by air. Subtitle D—Strengthening Security of Radiological Materials Sec. 261. Preventing terrorist access to domestic radiological materials. Sec. 262. Strategy for securing high activity radiological sources. Sec. 263. Outreach to State and local law enforcement agencies on radiological threats. Subtitle E—Stopping Homegrown Extremism Sec. 271. Authorization of the Office for Community Partnerships of the Department of Homeland Security. Sec. 272. Research and evaluation program for domestic radicalization. Subtitle F—Comprehensive independent study of national cryptography policy Sec. 281. Comprehensive independent study of national cryptography policy. Subtitle G—Law enforcement training Sec. 291. Law enforcement training for active shooter incidents. Sec. 292. Active shooter incident response assistance. Sec. 293. Grants to State and local law enforcement agencies for antiterrorism training programs.  IDefeating ISIS ANational Security Positions 101.United States Coordinator for Strategy to Defeat the Islamic State in Iraq and Syria (a)DesignationNot later than 30 days after date of the enactment of this Act, the President shall designate a single coordinator, who shall be responsible for coordinating all efforts across the Federal Government and with international partners for defeating the Islamic State in Iraq and Syria (ISIS) both within the United States and globally.
 (b)StatusThe coordinator designated under subsection (a) shall report to the President. (c)DutiesThe coordinator designated under subsection (a) shall coordinate all lines of effort, activities, and programs related to defeating ISIS, including—
 (1)coordinating with the Special Presidential Envoy to the Global Coalition to Counter ISIL; (2)coordinating with the Department of Defense and international partners regarding United States military operations, training, and equipment undertaken to defeat ISIS and to deny ISIS safe haven, as appropriate;
 (3)coordinating with the Department of Defense, the Department of State, the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), and international partners regarding United States efforts to build the capacity of local forces in the Middle East committed to defeating ISIS and rebuilding Iraq and Syria based on secular, inclusive, and representative governance frameworks;
 (4)coordinating with the Department of State, the Department of the Treasury, the intelligence community, and international partners regarding United States efforts to counter, undermine, and disrupt ISIS financing;
 (5)coordinating with the Department of State, the Department of Homeland Security, the Department of Justice, the intelligence community, and international partners regarding United States efforts to counter, halt, and prevent movement of foreign fighters into and out of Iraq and Syria;
 (6)coordinating with the Department of State, the United States Agency for International Development, and international partners regarding United States efforts to counter and undermine ISIS messaging and propaganda around the world;
 (7)coordinating with the Department of State, the United States Agency for International Development, the United Nations, and international partners regarding United States contributions and support for addressing the humanitarian crisis resulting from ISIS activities; and
 (8)coordinating with the Department of State and the United States Agency for International Development regarding United States diplomatic engagement toward long-term sustainable political solutions in Iraq and Syria, including promoting responsible, inclusive governance in Iraq and a transitional governing body in Syria without Bashar al-Assad, as well as coordinating support for other nations at risk of ISIS influence.
 (d)ConsultationThe coordinator designated under subsection (a) shall consult with Congress, domestic and international organizations, multilateral organizations and institutions, and foreign governments committed to defeating ISIS to the extent the Coordinator considers appropriate to fulfill the purposes of this section.
 102.Sense of Congress on confirmation by Senate of pending National Security nominationsIt is the sense of Congress that— (1)the terrorist attacks in November 2015 demonstrate the need for renewed vigilance to prevent an attack on the United States homeland;
 (2)national security positions throughout the United States Government are essential to protect the safety of the American public, and vacancies in such positions hurt our efforts to combat terrorists;
 (3)greater global coordination will be required to defeat the Islamic State of Iraq and Syria (ISIS), so the Senate should promptly confirm pending nominations to positions of ambassador in order to represent United States national security interests abroad;
 (4)to assist with negotiations on global anti-terror efforts, the Secretary of State should have a full complement of political and career senior advisors, so the Senate should confirm pending nominations to such positions;
 (5)intelligence sharing with our allies could prevent an attack on the United States homeland, so the Senate should confirm pending nominations to intelligence positions of the Department of Defense and in other elements of the intelligence community;
 (6)service members are on the front lines of the fight against terror, so the Senate should confirm pending nominations for promotion in the Armed Forces;
 (7)cutting off the money supply for the Islamic State of Iraq and Syria is a critical part of United States strategy to defeat the Islamic State of Iraq and Syria, so the Senate should confirm pending nominations to positions in the Department of the Treasury with responsibility for disrupting terrorist financing networks; and
 (8)the Senate should confirm the pending nominations to national security positions described in this resolution without further delay.
					BCombating ISIS
 111.FindingsCongress makes the following findings: (1)The terrorist organization known as the Islamic State of Iraq and Syria (ISIS) poses a grave threat to the people and territorial integrity of Iraq and Syria, to regional stability, and to the national security interests of the United States and its allies and partners.
 (2)ISIS holds significant territory in Iraq and Syria and is a growing threat in other countries and has stated its intention to seize more territory and demonstrated the capability to do so.
 (3)ISIS has claimed responsibility for or conducted horrific terrorist attacks, including hostage-taking and killing, in Sousse, Tunisia; Ankara, Turkey; the Sinai in Egypt; Beirut, Lebanon; Paris, France, against a Russian charter plane, and elsewhere.
 (4)ISIS has brutally murdered United States citizens, as well as citizens of many other countries. (5)ISIS has stated that it intends to conduct further terrorist attacks internationally, including against the United States, its citizens, and interests.
 (6)ISIS has committed despicable acts of violence and mass executions against Muslims, regardless of sect, who do not subscribe to the depraved, violent, and oppressive ideology of ISIS, and has targeted innocent women and girls with horrific acts of violence, including abduction, enslavement, torture, rape, and forced marriage.
 (7)ISIS has threatened genocide and committed vicious acts of violence against other religious and ethnic minority groups, including Iraqi Christians, Yezidi, and Turkmen populations.
 (8)ISIS finances its operations primarily through looting, smuggling, extortion, oil sales, kidnapping, and human trafficking.
 (9)As a result of advances by ISIS and the civil war in Syria, there are more than 4,000,000 refugees, more than 7,500,000 internally displaced people in Syria, and nearly 3,200,000 internally displaced people in Iraq.
 (10)President Barack Obama articulated a multidimensional approach in the campaign to counter ISIS, including supporting regional military partners, stopping the flow of foreign fighters, cutting off the access of ISIS to financing, addressing urgent humanitarian needs, and exposing the true nature of ISIS.
 (11)In August 2014, President Obama directed the United States Armed Forces to build and work with a coalition of partner nations to conduct airstrikes in Iraq and Syria as part of the comprehensive strategy to degrade and defeat ISIS.
 (12)Since August 2014, United States and coalition nation aircraft have flown more than 57,000 sorties in support of operations in Iraq and Syria, including airstrikes that have destroyed staging areas, command centers, thousands of armored vehicles, oil and other financing infrastructure, and other facilities and equipment of ISIS.
 (13)Coalition airstrikes have killed at least 100 high-value individuals, including a United States strike against Mohamed Emwazi, known as Jihadi John.
 (14)ISIS is under pressure from a coalition of 65 nations, which is conducting air strikes, supporting local forces on the ground, and cutting off financial support to ISIS, thereby evicting ISIS from as much as a quarter of the territory it previously controlled.
 112.Sense of CongressIt is the sense of Congress that— (1)the United States condemns the horrific and cowardly attacks by ISIS, particularly the recent attacks in Tunisia, Turkey, Egypt, Lebanon, and France;
 (2)it is critical that the response to ISIS by the United States and the Anti-ISIS coalition, including countries within the region, be multidimensional and consist of coordinated and intensified efforts on intelligence sharing and on the military, civilian, and humanitarian aspects of the current campaign;
 (3)ISIS will only be defeated if there are enduring, inclusive, sustainable political solutions in Iraq and Syria that enable all citizens to realize their legitimate aspirations;
 (4)the only path to a sustainable end to the civil war in Syria is a diplomatic solution that removes Bashar al-Assad;
 (5)the United States and our coalition partners must continue to conduct the campaign of airstrikes against ISIS in both Syria and Iraq to counter ISIS forces and deny it a safe haven;
 (6)no matter how effective the air campaign, defeating ISIS requires reliable, effective, and committed local forces on the ground in Syria and Iraq to clear and hold territory retaken from ISIS, including continuing to work with Kurds in Syria and Iraq, Sunnis in Iraq, and the moderate opposition in Syria;
 (7)the United States and our coalition partners must work with local forces in Iraq and Syria to identify and strike ISIS targets and support local forces in the fight on the ground;
 (8)the United States and our coalition partners must build the capabilities and capacities of our local partner forces in Syria and Iraq and across the region to sustain an effective long-term campaign against ISIS;
 (9)United States and coalition advisors and enablers are critical to improving the ability of local forces to plan, lead, and conduct operations against ISIS;
 (10)the United States and our coalition partners must continue to target the leadership of ISIS, deny it sanctuary and resources to plan, prepare, and execute attacks, and degrade its command and control infrastructure, logistical networks, oil and other revenue networks, and other capabilities;
 (11)the United States and our coalition partners must work to improve the security of the borders of Syria and end the flow of new foreign recruits to ISIS, including working with Turkey and local forces to control the entire Turkey-Syria border;
 (12)the United States and our coalition partners must make sure that the commanders on the ground have the operational flexibility required to execute the mission against ISIS, particularly related to the activities of special operations forces in Syria; and
 (13)appropriate resources and attention should be applied to stopping the spread of ISIS and its apocalyptic ideology to other countries and regions, including North Africa, Afghanistan, and elsewhere.
					CCombating ISIS Financing
 121.Sense of Congress on defeating terrorist financing by the Islamic State of Iraq and SyriaIt is the sense of Congress that— (1)the United States should—
 (A)strongly support coordinated international efforts by the G–20, the international Financial Action Task Force, the United Nations, and other appropriate international bodies to bolster comprehensive programs to target and combat terrorist financing by ISIS, and to expand international information-sharing related to activities of ISIS;
 (B)provide necessary funding and support for the international Counter-ISIS Financing Group and ensure robust information-sharing within that Group and among allied countries participating in efforts to combat terrorist financing by ISIS;
 (C)expand technical assistance, support, and guidance to the governments of countries that are allies of the United States and to foreign financial institutions in such countries to enable those governments and institutions to rapidly expand their capacity—
 (i)to identify and designate for the imposition of sanctions persons that are part of ISIS or that knowingly fund or otherwise facilitate activities of ISIS;
 (ii)to identify and disrupt financing networks used by ISIS and terrorists allied with ISIS; and (iii)to cut ISIS off completely from the international financial system;
 (D)urge governments of countries that are allies of the United States— (i)to aggressively implement programs to combat terrorist financing by ISIS; and
 (ii)to prosecute, to the fullest extent of the laws of those countries, persons that are part of ISIS or that knowingly fund or otherwise facilitate activities of ISIS and are within the jurisdiction of those governments;
 (E)encourage the governments of all G–20 countries to implement measures with respect to persons designated as part of ISIS, or as persons that knowingly fund or otherwise facilitate activities of ISIS, by the United States as of the date of the enactment of this Act, and to designate promptly and impose sanctions with respect to such persons under their own laws;
 (F)continue to support efforts by the Government of Iraq— (i)to secure the financial system of Iraq, including banks, exchange houses, and other similar entities, from ISIS-related terrorist financing; and
 (ii)to dismantle and disrupt ISIS terrorist financing networks; (G)continue to disrupt efforts by the Government of Syria—
 (i)to engage in oil purchases or other financial transactions with ISIS or affiliates or intermediaries of ISIS; or
 (ii)to engage in extortion or any other criminal activity that might benefit ISIS; and
 (H)seek to expand cooperation among G–20 and countries that are allies of the United States to strengthen the protection of antiquities and prevent ISIS from engaging in the theft, transport, and sale of cultural objects for the purpose of financing terrorism; and
 (2)the Senate should promptly approve, on a bipartisan basis, the nomination, pending on the date of the enactment of this Act, of the Under Secretary for Terrorism and Financial Crimes of the Department of the Treasury, who leads the efforts of the United States to counter terrorist financing by ISIS.
					122.Sanctions with respect to financial institutions that engage in certain transactions that benefit
			 the Islamic State of Iraq and Syria
 (a)In generalThe President may prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines engages in an activity described in subsection (b) on or after the date of the enactment of this Act.
 (b)Activities describedA foreign financial institution engages in an activity described in this subsection if the foreign financial institution—
 (1)knowingly facilitates a significant transaction or transactions for ISIS; (2)knowingly facilitates a significant transaction or transactions of a person that is identified on the specially designated nationals list and the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) for acting on behalf of or at the direction of, or being owned or controlled by, ISIS;
 (3)knowingly engages in money laundering to carry out an activity described in paragraph (1) or (2); or
 (4)knowingly facilitates a significant transaction or transactions or provides significant financial services to carry out an activity described in paragraph (1), (2), or (3).
 (c)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under this section to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
					(d)Procedures for judicial review of classified information
 (1)In generalIf a finding under this section, or a prohibition or condition imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition or condition, the President may submit such information to the court ex parte and in camera.
 (2)Rule of constructionNothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under this section or any prohibition or condition imposed as a result of any such finding.
 (e)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (f)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (K), (M), (N), (P), (R), (T), (Y), or (Z) of section 5312(a)(2) of title 31, United States Code.
 (3)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations. (4)ISISThe term ISIS means—
 (A)the entity known as the Islamic State of Iraq and Syria and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (B)any person— (i)the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and
 (ii)who is identified on the specially designated nationals list as an agent, instrumentality, or affiliate of the entity described in subparagraph (A).
 (5)Money launderingThe term money laundering includes the movement of illicit cash or cash equivalent proceeds into, out of, or through a country, or into, out of, or through a financial institution.
 (6)Specially designated nationals listThe term specially designated nationals list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
						DImproving Intelligence Sharing with Partners 
				131.Intelligence sharing relationships
 (a)Review of agreementsNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall complete a review of each intelligence sharing agreement between the United States and a foreign country that—
 (1)is experiencing a significant threat from ISIS; or (2)is participating as part of the coalition in activities to degrade and defeat ISIS.
 (b)Intelligence sharing related to the Islamic StateNot later than 90 days after the date that the Director of National Intelligence completes the reviews required by subsection (a), the Director shall develop an intelligence sharing agreement between the United States and each foreign country referred to in subsection (a) that—
 (1)applies to the sharing of intelligence related to defensive or offensive measures to be taken with respect to ISIS; and
 (2)provides for the maximum amount of sharing of such intelligence, as appropriate, in a manner that is consistent with the due regard for the protection of intelligence sources and methods, protection of human rights, and the ability of recipient nations to utilize intelligence for targeting purposes consistent with the laws of armed conflict.
						ECombating Terrorist Recruitment and Propaganda
				141.Countering violent extremism
 (a)In generalThe President, in collaboration with the Secretary of State and the Administrator of the United States Agency for International Development, shall design, implement, and evaluate programs to counter violent extremism abroad by—
 (1)strengthening inclusive governance in nation states whose stability and legitimacy are threatened by ISIS and other violent extremist groups;
 (2)creating mechanisms for women, teenagers and other marginalized groups, including potential and former violent extremists, to participate in designing and implementing such programs in coordination with local and national government officials;
 (3)addressing the drivers of grievances that lead to violent extremism, such as corruption, injustice, marginalization, and abuse, through programming and reforms focused on—
 (A)good governance and anti-corruption; (B)civic engagement;
 (C)citizen participation in governance; (D)adherence to the rule of law;
 (E)opportunities for women and girls; and (F)freedom of expression;
 (4)strengthening law enforcement training programs that foster dialogue and engagement between security forces and the public around drivers of grievance; and
 (5)strengthening the capacity of civil society organizations to combat radicalization and other forms of violence in local communities.
 (b)Promoting youth leadershipPrograms established under this section shall prioritize youth engagement to prevent and counter violent extremism, including youth-led messaging campaigns—
 (1)to delegitimize the appeal of violent extremism; (2)to engage communities and populations to prevent violent extremist radicalization and recruitment;
 (3)to counter the radicalization of youth; (4)to promote rehabilitation and reintegration programs for potential and former violent extremists, including prison-based programs; and
 (5)to support long-term efforts to promote tolerance, coexistence and equity. (c)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated—
 (1)for the Department of State, $200,000,000 for fiscal year 2017 and $250,000,000 for fiscal year 2018; and
 (2)for the United States Agency for International Development, $100,000,000 for fiscal year 2017 and $125,000,000 for fiscal year 2018.
 (d)Assistance for fragile nation statesThe Secretary of State shall make existing counterterrorism funding available for programs that strengthen governance and security in fragile nation states that share a border with a country that ISIS or other violent extremists have threatened to destabilize or delegitimize.
					142.Countering ISIS propaganda
 (a)Comprehensive strategy To counter ISIS propagandaThe President, in consultation with technology companies, faith-based Muslim groups, foreign governments, and international nongovernmental organizations, shall develop, as part of the National Strategy for Counterterrorism, a comprehensive strategy to counter the propaganda disseminated by operatives of ISIS, including through online activities.
 (b)Increased use of effective media toolsThe Under Secretary of State for Public Diplomacy, through the Center for Strategic Counterterrorism Communications (referred to in this section as the Center), is authorized to contract to produce media products to counter ISIS propaganda.
 (c)Digital platform development teamThe Under Secretary of State for Public Diplomacy, through the Center, shall establish a digital rapid response team—
 (1)to build and employ digital platforms for the dissemination of information to counter ISIS propaganda; and
 (2)to integrate the platforms described in paragraph (1) with existing technologies supported by the Bureau of International Information Programs and with popular social networking sites.
 (d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated to the Department of State $25,000,000 for fiscal year 2017 and $30,000,000 for fiscal year 2018.
					FImproving European migrant screening and stabilizing Jordan and Lebanon
 151.Working with Europe to improve migrant screeningThe President, in consultation with the heads of relevant Federal agencies, is authorized to provide requested technical and operational assistance for the European Union and its member states, including assistance—
 (1)to improve border management, including the screening of migrants; (2)to increase capacity for refugee reception and processing in transit countries, especially in the Western Balkans; and
 (3)to enhance intelligence sharing with European Union member states and Europol regarding criminal human trafficking, smuggling networks, and foreign fighters identification and movement.
					152.Migrant stability fund for Jordan and Lebanon
 (a)International disaster assistanceIn addition to amounts otherwise authorized to be appropriated for such purposes, there is authorized to be appropriated to the International Disaster Assistance account, $525,000,000, which shall remain available until expended, for emergency and life-saving assistance, including for the care of internally displaced persons within Syria and Iraq and to mitigate the outflow of refugees to Lebanon, Jordan, and elsewhere and other locations designated by the Secretary of State.
 (b)Migration and refugee assistanceIn addition to amounts otherwise authorized to be appropriated for such purposes, there is authorized to be appropriated to the Migration and Refugee Assistance account, $545,000,000, which shall remain available until expended, for necessary expenses to respond to the refugee crisis resulting from conflict in the Middle East, including for the basic needs of refugees in Lebanon, Jordan, and elsewhere as well as the costs associated with the resettlement of refugees in the United States and the secure screening of refugee applications.
 (c)Emergency refugee and migration assistanceIn addition to amounts otherwise authorized to be appropriated for such purposes, there is authorized to be appropriated to the Emergency Refugee and Migration Assistance account, $200,000,000, which shall remain available until expended, for unexpected urgent overseas refugee and migration needs in accordance with section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)).
					(d)Transfer of funds
 (1)In generalThe Secretary of State may transfer amounts authorized to be appropriated by this Act between accounts and to other relevant Federal agencies—
 (A)to optimize assistance to refugees; and (B)to ensure the secure screening of refugees seeking resettlement in the United States.
 (2)Consultation and notification requirementsEach transfer authorized under paragraph (1) shall be subject to prior consultation with, and the regular notification procedures of, the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.
 (3)Return of unneeded fundsIf the Secretary of State, in consultation with the head of any Federal agency receiving funds transferred pursuant to this subsection, determines that any portion of such funds are no longer needed to meet the purposes of such transfer, the head of such agency shall return such funds to the account from where they originated.
						IIProtecting the Homeland
			AReforming the Visa Waiver Program
 201.Short titleThis subtitle may be cited as the Visa Waiver Program Security Enhancement Act. 202.Electronic passports required for visa waiver program (a)Requiring the universal use of electronic passports for visa waiver program countries (1)In generalSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended—
 (A)in subsection (a), by amending paragraph (3) to read as follows:  (3)Machine-readable, electronic passportThe alien, at the time of application for admission, is in possession of a valid, unexpired, tamper-resistant, machine-readable passport that incorporates biometric and document authentication identifiers that comply with the applicable biometric and document identifying standards established by the International Civil Aviation Organization.; and
 (B)in subsection (c)(2), by amending subparagraph (B) to read as follows:  (B)Machine-readable, electronic passport programThe government of the country certifies that it issues to its citizens machine-readable, electronic passports that comply with the requirements set forth in subsection (a)(3)..
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 90 days after the date of the enactment of this Act.
 (3)Certification requirementSection 303(c) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1732(c)) is amended—
 (A)in paragraph (1), by striking Not later than October 26, 2005, the and inserting The; and (B)by amending paragraph (2) to read as follows:
								
 (2)Use of technology standardAny alien applying for admission under the visa waiver program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) shall present a passport that meets the requirements described in paragraph (1)..
							203.Information sharing and cooperation by visa waiver program countries
					(a)Required information sharing for visa waiver program countries
						(1)Information sharing agreements
 (A)Full implementationSection 217(c)(2)(F) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(F)) is amended by inserting , and fully implements within the time frame determined by the Secretary of Homeland Security, after country enters into.
 (B)Federal Air Marshal agreementSection 217(c) of such Act is amended— (i)in paragraph (2), by adding at the end the following:
									
 (G)Federal Air Marshal agreementThe government of the country enters into, and complies with, an agreement with the United States to assist in the operation of an effective air marshal program.
 (H)Aviation standardsThe government of the country complies with United States aviation and airport security standards, as determined by the Secretary of Homeland Security.; and
 (ii)in paragraph (9)— (I)by striking subparagraph (B); and
 (II)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (C)Failure to fully implement information sharing agreementSection 217(c)(5) of such Act (8 U.S.C. 1187(c)(5)) is amended—
 (i)by redesignating subparagraph (C) as subparagraph (D); and (ii)by inserting after subparagraph (B) the following:
									
										(C)Failure to fully implement information sharing agreement
 (i)DeterminationIf the Secretary of Homeland Security, in consultation with the Secretary of State, determines that the government of a program country has failed to fully implement the agreements set forth in paragraph (2)(F), the country shall be terminated as a program country.
 (ii)RedesignationNot sooner than 90 days after the Secretary of Homeland Security, in consultation with the Secretary of State, determines that a country that has been terminated as a program country pursuant to clause (i) is now in compliance with the requirement set forth in paragraph (2)(F), the Secretary of Homeland Security may redesignate such country as a program country..
								(2)Advance passenger information earlier than 1 hour before arrival
 (A)In generalSection 217(a)(10) of such Act (8 U.S.C. 1187(a)(10)) is amended by striking not less than one hour prior to arrival and inserting as soon as practicable, but not later than 1 hour before arriving. (B)Technical amendmentSection 217(c)(3) of such Act is amended, in the matter preceding subparagraph (A), by striking the initial period— and inserting fiscal year 1989:.
							(b)Factors the Department of Homeland Security shall consider for Visa Waiver countries
 (1)Consideration of country’s capacity to identify dangerous individualsSection 217(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(4)), is amended to read as follows:
							
 (4)Required security considerations for program designation and continuationIn determining whether a country should be designated as a program country or whether a program country should retain its designation as a program country, the Secretary of Homeland Security shall consider the following:
 (A)Capacity to collect, analyze, and share data concerning dangerous individualsWhether the government of the country— (i)collects and analyzes the information described in subsection (a)(10), including advance passenger information and passenger name records, and similar information pertaining to flights not bound for the United States, to identify potentially dangerous individuals who may attempt to travel to the United States; and
 (ii)shares such information and the results of such analyses with the Government of the United States. (B)Screening of traveler passportsWhether the government of the country—
 (i)regularly screens passports of air travelers against INTERPOL’s global database of Stolen and Lost Travel Documents before allowing such travelers to enter or board a flight arriving in or departing from that country, including a flight destined for the United States; and
 (ii)regularly and promptly shares information concerning lost or stolen travel documents with INTERPOL. (C)Biometric exchangesWhether the government of the country, in addition to meeting the mandatory qualifications set forth in paragraph (2)—
 (i)collects and analyzes biometric and other information about individuals other than United States nationals who are applying for asylum, refugee status, or another form of nonrefoulment protection in such country; and
 (ii)shares the information and the results of such analyses with the Government of the United States. (D)Information sharing about foreign terrorist fightersWhether the government of the country shares intelligence about foreign fighters with the United States and with multilateral organizations, such as INTERPOL and EUROPOL..
 (2)Failure to report stolen passportsSection 217(f)(5) of such Act is amended by inserting frequently and promptly before reporting the theft. 204.Biometric submission before entry (a)Demonstration program for collection of biometric information (1)InitiationNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security shall initiate a demonstration program to conduct the advance verification of biometric data from a random sample of aliens entering the United States under the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) that considers the factors set out in paragraph (2).
 (2)FactorsIn carrying out the demonstration program initiated under paragraph (1), the Secretary shall consider—
 (A)how to verify biometric data through a standardized and reliable process or means by which an applicant under the visa waiver program may submit biometric information with relatively limited expense to the applicant;
 (B)how to ensure necessary quality of biometric information data verified prior to travel to minimize false positive matches upon an applicant’s seeking admission at a United States port of entry;
 (C)how to verify biometric information from an applicant in a manner that confirms the identity of the applicant and prevents, to the greatest extent practicable, the fraudulent use of a person’s identity; and
 (D)other elements the Secretary determines are necessary to create a scalable and reliable means of biometric information verification for the visa waiver program.
 (3)CompletionThe demonstration program initiated under paragraph (1) shall be completed not later than 15 months after the date of the enactment of this Act.
 205.Visa waiver program administrationSection 217(h)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)) is amended— (1)in clause (i), by amending subclause (II) to read as follows:
						
 (II)an amount to ensure recovery of the full costs of providing and administering the System and implementing the improvements to the program provided in the Visa Waiver Program Security Enhancement Act.; and
 (2)by amending clause (ii) to read as follows:  (ii)Disposition of amounts collectedAmounts collected under clause (i)(I) shall be credited to the Travel Promotion Fund established under subsection (d) of the Trade Promotion Act of 2009 (22 U.S.C. 2131(d)). Amounts collected under clause (i)(II) shall be transferred to the general fund of the Treasury and made available to pay the costs incurred to administer the System and the improvements made by the Visa Waiver Program Security Enhancement Act. The portion of the fee collected under clause (i)(II) to recover the costs of implementing such improvements may only be used for that purpose..
					BKeeping firearms Away from Terrorists
 211.Closing the visa waiver program gun loopholeSection 922 of title 18, United States Code, is amended— (1)in subsection (d)(5)(B), by inserting or pursuant to the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) before the semicolon at the end;
 (2)in subsection (g)(5)(B), by inserting or pursuant to the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) before the semicolon at the end; and
 (3)in subsection (y)— (A)in the subsection heading, by inserting or pursuant to the visa waiver program after visas;
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking visa, and inserting visa or pursuant to the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)),; and
 (C)in paragraph (3)(A), in the matter preceding clause (i), by inserting or pursuant to the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) after visa.
						212.Closing the terrorist gun loophole
					(a)Standard for exercising Attorney General
			 discretion regarding transferring firearms or issuing firearms permits to
 dangerous terroristsChapter 44 of title 18, United States Code, is amended—
 (1)by inserting after section 922 the following:
							
								922A.Attorney General's discretion to deny
 transfer of a firearmThe Attorney General may deny the transfer of a firearm under section 922(t)(1)(B)(ii) of this title if the Attorney General—
 (1)determines that the transferee is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism; and
 (2)has a reasonable belief that the prospective transferee may use a firearm in connection with terrorism.
									922B.Attorney General's discretion regarding
				applicants for firearm permits which would qualify for the
			 exemption provided
 under section 922(t)(3)The Attorney General may determine that—
 (1)an applicant for a firearm permit which would qualify for an exemption under section 922(t)(3) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism; and
 (2)the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.;
				
 (2)in section 921(a), by adding at the end the following:
							
 (36)The term terrorism includes international terrorism and domestic terrorism, as defined in section 2331 of this title.
 (37)The term material support or resources has the meaning given the term in section 2339A of this title.
 (38)The term responsible person means an individual who has the power, directly or indirectly, to direct or cause the direction of the management and policies of the applicant or licensee pertaining to firearms.;
				and
 (3)in the table of sections, by inserting after the item relating to section 922 the following:
							922A. Attorney General's discretion to deny transfer of a
				firearm.922B. Attorney General's discretion regarding applicants for
				firearm permits which would qualify for the exemption provided
			 under section
				922(t)(3)..
						(b)Effect of Attorney General discretionary
			 denial through the National Instant Criminal Background Check System
			 (NICS) on
 firearms permitsSection 922(t) of title 18, United States Code, is amended—
 (1)in paragraph (1)(B)(ii), by inserting or State law, or that the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A of this title before the semicolon;
 (2)in paragraph (2), in the matter preceding subparagraph (A), by inserting , or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A of this title after or State law;
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)in clause (i)— (I)in subclause (I), by striking and at the end; and
 (II)by adding at the end the following:  (III)was issued after a check of the system established pursuant to paragraph (1);;
				
 (ii)in clause (ii), by inserting and after the semicolon; and
 (iii)by adding at the end the following:  (iii)the State issuing the permit agrees to deny the permit application if such other person is the subject of a determination by the Attorney General pursuant to section 922B of this title;;
 (4)in paragraph (4), by inserting , or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A of this title after or State law; and
 (5)in paragraph (5), by inserting , or if the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A of this title after or State law.
						(c)Unlawful sale or disposition of firearm
 based upon Attorney General discretionary denialSection 922(d) of title 18, United States Code, is amended—
 (1)in paragraph (8), by striking or at the end;
 (2)in paragraph (9), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (10)has been the subject of a determination by the Attorney General under section 922A, 922B, 923(d)(3), or 923(e) of this title..
						(d)Attorney General discretionary denial as
 prohibitorSection 922(g) of title 18, United States Code, is amended—
 (1)in paragraph (8), by striking or at the end;
 (2)in paragraph (9), by striking the comma at the end and inserting ; or; and
 (3)by inserting after paragraph (9) the following:
							
 (10)who has received actual notice of the Attorney General's determination made under section 922A, 922B, 923(d)(3) or 923(e) of this title,.
						(e)Attorney General discretionary denial of
 Federal firearms licensesSection 923(d) of title 18, United States Code, is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking Any and inserting Except as provided in paragraph (3), any; and
 (2)by adding at the end the following:  (3)The Attorney General may deny a license application if the Attorney General determines that the applicant (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism..
						(f)Discretionary revocation of Federal
 firearms licensesSection 923(e) of title 18, United States Code, is amended—
 (1)by inserting (1) after (e);
 (2)by striking revoke any license and inserting the following: “revoke—
							
 (A)any license;
 (3)by striking . The Attorney General may, after notice and opportunity for hearing, revoke the license and inserting the following: “;
							
 (B)the license;
				and
 (4)by striking . The Secretary's action and inserting the following: “; or
							
 (C)any license issued under this section if the Attorney General determines that the holder of such license (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism or providing material support or resources for terrorism, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.
 (2)The Attorney General's action.
						(g)Attorney General's ability To withhold
			 information in firearms license denial and revocation suit
 (1)In generalSection 923(f)(1) of title 18, United States Code, is amended by inserting after the first sentence the following: However, if the denial or revocation is pursuant to subsection (d)(3) or (e)(1)(C), any information upon which the Attorney General relied for this determination may be withheld from the petitioner, if the Attorney General determines that disclosure of the information would likely compromise national security..
 (2)SummariesSection 923(f)(3) of title 18, United States Code, is amended by inserting after the third sentence the following: With respect to any information withheld from the aggrieved party under paragraph (1), the United States may submit, and the court may rely upon, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
						(h)Attorney General's ability To withhold
 information in relief from disabilities lawsuitsSection 925(c) of title 18, United States Code, is amended by inserting after the third sentence the following: If the person is subject to a disability under section 922(g)(10) of this title, any information which the Attorney General relied on for this determination may be withheld from the applicant if the Attorney General determines that disclosure of the information would likely compromise national security. In responding to the petition, the United States may submit, and the court may rely upon, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (i)PenaltiesSection 924(k) of title 18, United States Code, is amended—
 (1)in paragraph (2), by striking or at the end;
 (2)in paragraph (3), by striking the comma at the end and inserting ; or; and
 (3)by inserting after paragraph (3) the following:
							
 (4)constitutes an act of terrorism, or providing material support or resources for terrorism,.
						(j)Remedy for erroneous denial of firearm or
			 firearm permit exemption
 (1)In generalSection 925A of title 18, United States Code, is amended—
 (A)in the section heading, by striking Remedy for erroneous denial of firearm and inserting Remedies;
 (B)by striking Any person denied a firearm pursuant to subsection (s) or (t) of section 922 and inserting the following:
								
 (a)Except as provided in subsection (b), any person denied a firearm pursuant to subsection (t) of section 922 or a firearm permit pursuant to a determination made under section 922B;
				and
 (C)by adding at the end the following:  (b)In any case in which the Attorney General has denied the transfer of a firearm to a prospective transferee pursuant to section 922A of this title or has made a determination regarding a firearm permit applicant pursuant to section 922B of this title, an action challenging the determination may be brought against the United States. The petition shall be filed not later than 60 days after the petitioner has received actual notice of the Attorney General's determination under section 922A or 922B of this title. The court shall sustain the Attorney General's determination upon a showing by the United States by a preponderance of evidence that the Attorney General's determination satisfied the requirements of section 922A or 922B, as the case may be. To make this showing, the United States may submit, and the court may rely upon, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security. Upon request of the petitioner or the court's own motion, the court may review the full, undisclosed documents ex parte and in camera. The court shall determine whether the summaries or redacted versions, as the case may be, are fair and accurate representations of the underlying documents. The court shall not consider the full, undisclosed documents in deciding whether the Attorney General's determination satisfies the requirements of section 922A or 922B..
							(2)Technical and conforming
 amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by striking the item relating to section 925A and inserting the following:
							925A.
				Remedies..
						(k)Provision of grounds underlying
			 ineligibility determination by the National Instant Criminal Background
			 Check
 SystemSection 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended—
 (1)in subsection (f)— (A)by inserting or the Attorney General has made a determination regarding an applicant for a firearm permit pursuant to section 922B of title 18, United States Code, after is ineligible to receive a firearm; and
 (B)by inserting except any information for which the Attorney General has determined that disclosure would likely compromise national security, after reasons to the individual,; and
 (2)in subsection (g)— (A)the first sentence—
 (i)by inserting or if the Attorney General has made a determination pursuant to section 922A or 922B of title 18, United States Code, after or State law,; and
 (ii)by inserting , except any information for which the Attorney General has determined that disclosure would likely compromise national security before the period at the end; and
 (B)by adding at the end the following: Any petition for review of information withheld by the Attorney General under this subsection shall be made in accordance with section 925A of title 18, United States Code..
							(l)Unlawful distribution of explosives based
 upon Attorney General discretionary denialSection 842(d) of title 18, United States Code, is amended—
 (1)in paragraph (9), by striking the period and inserting ; or; and
 (2)by adding at the end the following:  (10)has received actual notice of the Attorney General's determination made pursuant to subsection (j) or (d)(1)(B) of section 843 of this title..
						(m)Attorney General discretionary denial as
 prohibitorSection 842(i) of title 18, United States Code, is amended—
 (1)in paragraph (7), by inserting ; or at the end; and
 (2)by inserting after paragraph (7) the following:
							
 (8)who has received actual notice of the Attorney General's determination made pursuant to subsection (j) or (d)(1)(B) of section 843 of this title,.
						(n)Attorney General discretionary denial of
 Federal explosives licenses and permitsSection 843 of title 18, United States Code, is amended—
 (1)in subsection (b), by striking Upon and inserting Except as provided in subsection (j), upon; and
 (2)by adding at the end the following:  (j)The Attorney General may deny the issuance of a permit or license to an applicant if the Attorney General determines that the applicant or a responsible person or employee possessor thereof is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation of, in aid of, or related to terrorism, or providing material support or resources for terrorism, and the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism..
						(o)Attorney General discretionary revocation
 of Federal explosives licenses and permitsSection 843(d) of title 18, United States Code, is amended—
 (1)by inserting (1) after (d);
 (2)by striking if in the opinion and inserting the following: “if—
							
 (A)in the opinion;
				and
 (3)by striking . The Secretary's action and inserting the following: “; or
							
 (B)the Attorney General determines that the licensee or holder (or any responsible person or employee possessor thereof) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism, and that the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism.
 (2)The Attorney General's action.
						(p)Attorney General's ability To withhold
			 information in explosives license and permit denial and revocation
 suitsSection 843(e) of title 18, United States Code, is amended—
 (1)in paragraph (1), by inserting after the first sentence the following: However, if the denial or revocation is based upon an Attorney General determination under subsection (j) or (d)(1)(B), any information which the Attorney General relied on for this determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security.; and
 (2)in paragraph (2), by adding at the end the following: In responding to any petition for review of a denial or revocation based upon an Attorney General determination under subsection (j) or (d)(1)(B), the United States may submit, and the court may rely upon, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
						(q)Ability To withhold information in
 communications to employersSection 843(h)(2) of title 18, United States Code, is amended—
 (1)in subparagraph (A), by inserting or in subsection (j) of this section (on grounds of terrorism) after section 842(i); and
 (2)in subparagraph (B)— (A)in the matter preceding clause (i), by inserting or in subsection (j) of this section, after section 842(i),; and
 (B)in clause (ii), by inserting , except that any information that the Attorney General relied on for a determination pursuant to subsection (j) may be withheld if the Attorney General concludes that disclosure of the information would likely compromise national security after determination.
							(r)Conforming amendment to Immigration and
 Nationality ActSection 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(E)(ii)) is amended by striking or (5) and inserting (5), or (10).
					(s)Guidelines
						(1)In
 generalThe Attorney General shall issue guidelines describing the circumstances under which the Attorney General will exercise the authority and make determinations under subsections (d)(1)(B) and (j) of section 843 and sections 922A and 922B of title 18, United States Code, as amended by this Act.
 (2)ContentsThe guidelines issued under paragraph (1) shall—
 (A)provide accountability and a basis for monitoring to ensure that the intended goals for, and expected results of, the grant of authority under subsections (d)(1)(B) and (j) of section 843 and sections 922A and 922B of title 18, United States Code, as amended by this Act, are being achieved; and
 (B)ensure that terrorist watch list records are used in a manner that safeguards privacy and civil liberties protections, in accordance with requirements outlined in Homeland Security Presidential Directive 11 (dated August 27, 2004).
							CStrengthening Aviation Security
 221.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (2)TSAThe term TSA means the Transportation Security Administration. ITransportation Security Administration Workforce Training and Procedures 226.Transportation security officer training (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a review of the initial and recurrent training provided to transportation security officers who operate airport security checkpoints and conduct baggage screening.
 (b)RequirementsThe review under subsection (a) shall include— (1)training to identify and respond to evolving terrorism and security threats; and
 (2)an identification of any gaps in current training. (c)Comprehensive training plan (1)In generalThe Administrator shall develop a comprehensive plan for training transportation security officers based on the review under subsection (a).
 (2)RequirementsThe training plan shall include— (A)training for new hires;
 (B)recurrent training for employees, at regular intervals; (C)training for managers;
 (D)education regarding TSA functions and responsibilities outside the scope of the transportation security officer’s own position;
 (E)education regarding TSA’s mission and role in the Federal interagency counter-terrorism efforts; (F)training on the tools and equipment that may be used in security operations; and
 (G)regular briefings highlighting current threats. (d)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator shall report to Congress on the progress of implementing the comprehensive training plan developed under subsection (b).
						IIAccess controls
					231.Insider threats
 (a)In generalThe Administrator shall conduct a review of airport security to identify any insider threat vulnerabilities in aviation, and of the programs and practices currently in place to mitigate the risk of insider threats to aviation security.
 (b)RequirementsIn conducting the review required by subsection (a), the Administrator shall consider— (1)available intelligence from domestic and international law enforcement and intelligence agencies;
 (2)a review of vulnerabilities across the national aviation system; and (3)possible attack scenarios or adversary pathways that represent the greatest insider threat to aviation security.
 (c)PlanUpon completion of the review required by subsection (a), the Administrator shall develop a plan to address any identified insider threat vulnerabilities, including any recommended changes to the programs and practices the Administrator considers necessary to successfully address the vulnerabilities.
 (d)ReportNot later than 30 days after the date the plan under subsection (c) is developed, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report detailing the plan.
 (e)StaffingIf in conducting the review under subsection (a), the Administrator determines that additional TSA staffing is required to reduce any insider threat risk that an aviation worker may pose to airport security, the Administrator shall transmit to Congress a report describing the additional TSA staffing needs, including additional officers to conduct random aviation worker screening.
 (f)TestingThe Administrator shall direct the Office of Inspection to increase testing to identify insider threat vulnerabilities within the entire airport system, including red-team and covert testing.
 (g)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out subsections (e) and (f).
						232.Aviation workers vetting
						(a)TSDB information
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in coordination with the heads of all appropriate agencies, shall make available to the Administrator all names and identifying information from records within the Terrorist Screening Database of the Federal Bureau of Investigation's Terrorist Screening Center in a manner that will permit the Administrator to conduct such automated vetting as the Administrator determines to be necessary to effectively administer the credential vetting program for individuals with unescorted access to sensitive transportation environments, such as but not limited to secure areas of airports, on board aircraft, or in the vicinity of cargo or property that will be transported by air.
 (2)Permissible usesThe Administrator is authorized to use the information described in paragraph (1) when determining whether to approve an airport or air carrier to issue an individual credentials, access to a trusted population, or other security privileges.
 (b)Review of disqualifying criminal offensesThe Administrator shall review the existing list of disqualifying criminal offenses for aviation workers to determine the applicability of the list and potential need for modification in light of current threats.
						(c)Comprehensive database
 (1)In generalThe Administrator shall review the existing database for aviation workers who have been issued identification media by an airport and take appropriate measures to enhance the database to include—
 (A)for each aviation worker with unescorted access to a secured area— (i)the record of the aviation worker’s background check, including the status and date it was performed;
 (ii)a photo or other biometric data the Administrator determines necessary to improve aviation security, either from identification credential or other verified means;
 (iii)legal name, as shown on an acceptable Federal or State government issued identity document; (iv)current address;
 (v)any instances of misuse or loss of credentials issued to individuals for unescorted access to sensitive air transportation environments; and
 (vi)if applicable, length of authorization to work in the United States; (B)the capability to add additional information requirements; and
 (C)such other categories of information as the Administrator considers necessary to effectively administer the Administration’s credential vetting program for individuals with unescorted access to sensitive air transportation environments.
 (2)Database constructionIn enhancing the database information required under paragraph (1), the Administrator may work with Federal agencies, contractors, or other third parties.
 (3)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of, and report to Congress on, the progress to implement the database changes required by paragraph (1), including a review of any obstacles to implementation.
 (d)Name formatsThe Administrator shall communicate clear instructions to all airport operators and air carriers regarding the recommended or required name format and method of submission for background checks and aviation worker vetting for unescorted access to sensitive air transportation environments.
 (e)ReportNot later than 18 months after the date of the enactment of this Act, the Administrator shall submit to Congress a report detailing any obstacles to the effective vetting of aviation workers with, or applying for, unescorted access to sensitive transportation environments, including—
 (1)any issues accessing databases maintained by other Federal agencies, including the Federal Bureau of Investigation and any other agency that contributes to watch lists;
 (2)incomplete identification information provided by aviation workers or airport operators; (3)specific airport operators that consistently fail to report information required under subsection (c)(1) to the TSA; and
 (4)any unnecessary delay in inputting aviation worker data into the database. (f)Waiver process for denied credentialsThe Administrator shall establish a waiver process for issuing credentials for unescorted access to sensitive air transportation environments, such as Security Identification Display Area (SIDA) credentials, for an individual found to be otherwise ineligible for such credentials. In establishing the waiver process, the Administrator shall—
 (1)give consideration to the circumstances of any disqualifying act or offense, restitution made by the individual, Federal and State mitigation remedies, and other factors from which it may be concluded that the individual does not pose a terrorism risk warranting denial of the card; and
 (2)consider the appeals and waiver process established under section 70105(c) of title 46, United States Code.
							(g)Review of credential media
 (1)In generalThe Administrator shall review available media credentials used for unescorted access to sensitive air transportation environments to determine whether technology is available—
 (A)to make a meaningful improvement upon existing credentials technology; (B)to strengthen airport security, through biometrics or other technologies;
 (C)to effectively or more effectively prevent fraudulent replication of credentials; and (D)that is cost-effective.
 (2)Pilot programBased upon the findings of the review in paragraph (1), the Administrator may conduct a pilot program to test new access media at airports.
 (h)Real-Time, continuous vetting for criminal history records checkThe Administrator shall work with the Director of the Federal Bureau of Investigation to implement the Rap Back Service from the Federal Bureau of Investigation’s Next Generation Identification program for purposes of vetting individuals with unescorted access to sensitive transportation environments.
 (i)ReviewThe Administrator may review and update the procedures for aviation workers with escorted access to sensitive transportation environments.
						233.Infrastructure
 (a)Grant programTo assist airports in reducing the number of secure access points for employees to the practical minimum, the Secretary of Homeland Security shall create a grant program to assist airports in carrying out the necessary construction to address attack scenarios or adversary pathways and mitigate the insider threat.
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out the grant program under subsection (a).
 234.Visible deterrentSection 1303(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112(a)) is amended—
 (1)in paragraph (3), by striking ; and and inserting a semicolon; (2)in paragraph (4), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (5)shall require that a VIPR team deployed to an airport conduct operations in the areas to which only individuals issued security credentials have unescorted access..
						IIITransportation Security Administration Innovation and Technology
					241.Research
 (a)In generalThe Administrator, in coordination with the Under Secretary for Science and Technology, and in consultation with the Secretary of Defense, the Secretary of Energy, and the heads of other relevant Federal agencies, shall review existing or ongoing Federal research that may contribute to the development of screening tools and equipment for TSA's mission.
 (b)Additional researchAfter completing the review under paragraph (1), the Administrator and the Under Secretary for Science and Technology shall coordinate with the heads of relevant Federal research agencies to pursue research that may lead to advances in passenger and baggage screening technology.
 (c)Research universitiesTo the extent the TSA is authorized to disclose information relating to its threat detection capabilities, the Administrator may partner with 1 or more research universities in the United States to conduct research into the hardware and software to screen passengers and baggage.
						242.Public-private partnerships
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator or Under Secretary for Science and Technology shall convene a working group of screening technology users from the private sector for the purpose of fostering public-private partnerships.
 (b)MembersThe working group shall include representatives of private sector entities, such as major sports leagues and operators of large scale resort parks, which have implemented or are investing in the development of screening security solutions intended to expeditiously screen high volumes of individuals and personal belongings.
 (c)DutiesThe focus of the working group shall be to provide recommendations to the Administrator— (1)to ensure better coordination between the TSA and such private sector entities;
 (2)to enable the TSA to take advantage of new screening technologies developed for the private sector; (3)to foster public-private partnership principles; and
 (4)to leverage and maximize the use of private sector capital, whenever appropriate. 243.ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report regarding TSA’s efforts to encourage public-private cooperation and encourage innovative airport security ideas.
					IVImproving International Coordination To Track Terrorists
 251.Coordination with international authoritiesThe Administrator shall— (1)encourage maximum coordination with international counterparts to ensure security best practices are shared and implemented to enhance aviation security globally; and
 (2)whenever appropriate, seek to increase the opportunities the TSA has to leverage its knowledge and expertise to promote greater international cooperation in enhancing aviation security globally, including increased information sharing, personnel exchanges, and aviation worker vetting.
 252.Sense of Congress on cooperation to track terrorists traveling by airIt is the sense of Congress that the United States should— (1)closely cooperate with the European Union as the European Union develops and implements its new program to store information on passengers traveling on commercial air carriers in and out of the European Union; and
 (2)encourage the dissemination of such information within the European Union and the United States for law enforcement and national security purposes.
						DStrengthening Security of Radiological Materials
				261.Preventing terrorist access to domestic radiological materials
 (a)Commercial licensesSection 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended— (1)in subsection d., in the third sentence, by inserting under a circumstance described in subsection g., or after within the United States; and
 (2)by adding at the end the following:  g.In addition to the limitations described in subsection d. and the limitations provided at the discretion of the Commission, the Commission shall not grant a license to any individual who is—
 (1)listed in the terrorist screening database maintained by the Federal Government Terrorist Screening Center of the Federal Bureau of Investigation; or
 (2)convicted of any offense under any Federal, State, or local law or ordinance, an element of which is—
 (A)engaging in conduct constituting, in preparation of, in aid of, or related to terrorism; (B)providing material support or resources for terrorism; or
 (C)the making of a terrorist threat. h.The Commission shall suspend immediately any license granted under this section if the Commission discovers that the licensee is providing unescorted access to any employee who is—
 (1)listed in the terrorist screening database maintained by the Federal Government Terrorist Screening Center of the Federal Bureau of Investigation; or
 (2)convicted of any offense under any Federal, State, or local law or ordinance, an element of which is—
 (A)engaging in conduct constituting, in preparation of, in aid of, or related to terrorism; (B)providing material support or resources for terrorism; or
 (C)the making of a terrorist threat. i.The Commission may lift the suspension of a license made pursuant to subsection h. if—
 (1)the licensee has revoked unescorted access privileges to the employee; (2)the licensee has alerted the appropriate Federal, State, and local law enforcement offices of the provision and revocation of unescorted access to the employee; and
 (3)the Commission has conducted a review of the security of the licensee and determined that reinstatement of the licensee would not be inimical to the national security interests of the United States..
 (b)Medical Therapy and Research and DevelopmentSection 104 of the Atomic Energy Act of 1954 (42 U.S.C. 2134) is amended— (1)in subsection d., in the third sentence, by inserting under a circumstance described in subsection e., or after within the United States; and
 (2)by adding at the end the following:  e.In addition to the limitations described in subsection d. and the limitations provided at the discretion of the Commission, the Commission shall not grant a license to any individual who is—
 (1)listed in the terrorist screening database maintained by the Federal Government Terrorist Screening Center of the Federal Bureau of Investigation; or
 (2)convicted of any offense under any Federal, State, or local law or ordinance, an element of which is—
 (A)engaging in conduct constituting, in preparation of, in aid of, or related to terrorism; (B)providing material support or resources for terrorism; or
 (C)the making of a terrorist threat. f.The Commission shall suspend immediately any license granted under this section if the Commission discovers that the licensee is providing unescorted access to any employee who is—
 (1)listed in the terrorist screening database maintained by the Federal Government Terrorist Screening Center of the Federal Bureau of Investigation; or
 (2)convicted of any offense under any Federal, State, or local law or ordinance, an element of which is—
 (A)engaging in conduct constituting, in preparation of, in aid of, or related to terrorism; (B)providing material support or resources for terrorism; or
 (C)the making of a terrorist threat. g.The Commission may lift the suspension of a license made pursuant to subsection f. if—
 (1)the licensee has revoked unescorted access privileges to the employee; (2)the licensee has alerted the appropriate Federal, State, and local law enforcement offices of the provision and revocation of unescorted access to the employee; and
 (3)the Commission has conducted a review of the security of the licensee and determined that reinstatement of the licensee would not be inimical to the national security interests of the United States..
						262.Strategy for securing high activity radiological sources
 (a)In generalThe Administrator for Nuclear Security shall— (1)in coordination with the Chairman of the Nuclear Regulatory Commission and the Secretary of Homeland Security, develop a strategy to enhance the security of all high activity radiological sources as soon as possible; and
 (2)not later than 120 days after such date of enactment, submit to the appropriate congressional committees a report describing the strategy required by paragraph (1).
 (b)ElementsThe report required by subsection (a)(2) shall include the following: (1)A description of activities of the National Nuclear Security Administration, ongoing as of the date of the enactment of this Act—
 (A)to secure high activity domestic radiological sources; and
 (B)to secure radiological materials internationally and to prevent their illicit trafficking as part of the broader Global Nuclear Detection Architecture.
 (2)A list of any gaps in the legal authority of United States Government agencies needed to secure all high activity radiological sources.
 (3)An estimate of the cost of securing all high activity domestic radiological sources. (4)A list, in the classified annex authorized by subsection (c), of all high activity domestic radiological sources at sites at which enhanced physical security measures that comply with the requirements of the Office of Global Material Security of the National Nuclear Security Administration are not in effect.
 (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form and shall include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Environment and Public Works, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Homeland Security of the House of Representatives.
 (2)High activity domestic radiological materialThe term high activity domestic radiological source means Category 1 or 2 quantities of radiological material, as determined by the Nuclear Regulatory Commission, located at a site in the United States.
 (3)SecureThe terms secure and security, with respect to high activity radiological sources, refer to all activities to prevent terrorists from acquiring such sources, including enhanced physical security and tracking measures, removal and disposal of disused sources, replacement of such sources with nonradiological technologies where feasible, and detection of illicit trafficking.
 263.Outreach to State and local law enforcement agencies on radiological threatsSection 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by adding at the end the following:
					
 (26)(A)Not later than every 2 years, the Secretary shall submit a written certification to Congress that the field staff of the Department have briefed State and local law enforcement representatives about radiological security threats.
 (B)A briefing conducted under subparagraph (A) shall include information on— (i)the presence and current security status of all high activity domestic radiological sources housed within the jurisdiction of the law enforcement agency being briefed;
 (ii)the threat that high activity domestic radiological sources could pose to their communities and to the national security of the United States if these sources were lost, stolen or subject to sabotage by criminal or terrorist actors; and
 (iii)guidelines and best practices for mitigating the impact of emergencies involving high activity domestic radiological sources.
 (C)The National Nuclear Security Administration, the Nuclear Regulatory Commission, and Federal law enforcement agencies shall provide information to the Department in order for the Secretary to submit the written certification described in subparagraph (A).
 (D)A written certification described in subparagraph (A) shall include a report on the activity of the field staff of the Department to brief State and local law enforcement representatives, including, as provided to the field staff of the Department by State and Local law enforcement agencies—
 (i)an aggregation of incidents regarding high activity domestic radiological sources; and (ii)information on current activities undertaken to address the vulnerabilities of these high activity domestic radiological sources.
 (E)In this paragraph, the term high activity domestic radiological sources means category 1 quantity and category 2 quantity radiological materials, as determined by the Nuclear Regulatory Commission..
				EStopping Homegrown Extremism 
				271.Authorization of the Office for Community Partnerships of the Department of Homeland Security
 (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
						
							104.Office for Community Partnerships
 (a)DefinitionsIn this section— (1)the term countering violent extremism means proactive and relevant actions to counter efforts by extremists to radicalize, recruit, and mobilize followers to violence and to address the conditions that allow for violent extremist recruitment and radicalization; and
 (2)the term violent extremism means ideologically motivated violence as a method of advancing a cause. (b)EstablishmentThere is in the Department an Office for Community Partnerships.
 (c)Head of OfficeThe Office for Community Partnerships shall be headed by an Assistant Secretary for Community Partnerships, who shall be designated by the Secretary.
 (d)Deputy Assistant Secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Community Partnerships; and
 (2)assign or hire, as appropriate, permanent staff to the Office for Community Partnerships. (e)ResponsibilitiesThe Assistant Secretary for Community Partnerships shall be responsible for the following:
 (1)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (A)Partnering with communities to address vulnerabilities that can be exploited by violent extremists in the United States and explore potential remedies for government and nongovernment institutions.
 (B)Working with civil society groups and communities to counter violent extremist propaganda, messaging, or recruitment.
 (C)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
 (D)Ensuring relevant information, research, and products inform efforts to counter violent extremism. (E)Developing and maintaining Departmentwide plans, strategy guiding policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (i)The Department’s plan to leverage new and existing Internet and other technologies and social media platforms to improve nongovernment efforts to counter violent extremism, as well as the best practices and lessons learned of other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (ii)The Department’s countering violent extremism-related engagement efforts. (iii)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (F)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure all of the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (G)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement, and nongovernmental partners to utilize such research and analysis.
 (H)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for recruitment by violent extremists.
 (2)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (A)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (B)maximizing other resources available to the Department.
 (3)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with other Federal departments and agencies and nongovernmental organizations.
 (4)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (5)In coordination with the Administrator of the Federal Emergency Management Agency, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (6)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (7)Administering the assistance described in subsection (f). (f)Grants To counter violent extremism (1)In generalIn accordance with this subsection, the Secretary may award grants or cooperative agreements directly to eligible recipients identified in paragraph (2) to support the efforts of local communities in the United States to counter violent extremism.
 (2)Eligible recipientsThe Secretary may award competitive grants or cooperative agreements based on need directly to— (A)States;
 (B)local governments; (C)tribal governments;
 (D)nonprofit organizations; or (E)institutions of higher education.
 (3)Use of FundsEach entity receiving a grant or cooperative agreement under this subsection shall use the grant or cooperative agreement for 1 or more of the following purposes:
 (A)To train or exercise for countering violent extremism, including building training or exercise programs designed to improve cultural competency and to ensure that communities, government, and law enforcement receive accurate, intelligence-based information about the dynamics of radicalization to violence.
 (B)To develop, implement, or expand programs or projects with communities to discuss violent extremism or to engage communities that may be targeted by violent extremist radicalization.
 (C)To develop and implement projects that partner with local communities to prevent radicalization to violence.
 (D)To develop and implement a comprehensive model for preventing violent extremism in local communities, including existing initiatives of State or local law enforcement agencies and existing mechanisms for engaging the resources and expertise available from a range of social service providers, such as education administrators, mental health professionals, and religious leaders.
 (E)To educate the community about countering violent extremism, including the promotion of community-based activities to increase the measures taken by the community to counter violent extremism.
 (F)To develop or assist social service programs that address root causes of violent extremism and develop, build, or enhance alternatives for members of local communities that may be targeted by violent extremism.
 (G)To develop or enhance State or local government initiatives that facilitate and build overall capacity to address the threats post by violent extremism.
 (H)To support such other activities, consistent with the purposes of this subsection, as the Secretary determines appropriate.
										(4)Grant guidelines
 (A)In generalFor each fiscal year, before awarding a grant or cooperative agreement under this subsection, the Secretary shall develop guidelines published in a notice of funding opportunity that describe—
 (i)the process for applying for grants and cooperative agreements under this subsection; (ii)the criteria that the Secretary will use for selecting recipients based on the need demonstrated by the applicant; and
 (iii)the requirements that recipients must follow when utilizing funds under this subsection to conduct training and exercises and otherwise engage local communities regarding countering violent extremism.
 (B)ConsiderationsIn developing the requirements under subparagraph (A)(iii), the Secretary shall consider the following:
 (i)Training objectives should be clearly defined to meet specific countering violent extremism goals, such as community engagement, cultural awareness, or community-based policing.
 (ii)Engaging diverse communities in the United States to counter violent extremism may require working with local grassroots community organizations to develop engagement and outreach initiatives.
 (iii)Training programs should— (I)be sensitive to Constitutional values, such as protecting fundamental civil rights and civil liberties, and eschew notions of racial and ethnic profiling; and
 (II)adhere to the standards and ethics of the Department, ensuring that the clearly defined objectives are in line with the strategies of the Department to counter violent extremism.
 (iv)Establishing vetting procedures for self-selected countering violent extremism training experts who offer programs that may claim to counter violent extremism, but serve to demonize certain individuals or whole cross-sections of a community.
 (v)Providing a review process to determine if countering violent extremism training focuses on community engagement and outreach.
 (vi)Providing support to law enforcement to enhance knowledge, skills, and abilities to increase engagement techniques with diverse communities in the United States.
 (g)Annual reportBeginning in the first fiscal year beginning after the date of enactment of this section, and in each of the next 5 fiscal years, the Assistant Secretary for Community Partnerships shall submit to Congress an annual report on the Office for Community Partnerships, which shall include—
 (1)a description of the status of the programs and policies of the Department for countering violent extremism in the United States;
 (2)a description of the efforts of the Office for Community Partnerships to cooperate with and provide assistance to other Federal departments and agencies;
 (3)qualitative and quantitative metrics for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies; and
 (4)an accounting of— (A)grants awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department. . (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 103 the following:
						Sec. 104. Office for Community Partnerships..
					272.Research and evaluation program for domestic radicalization
 (a)In generalThe Attorney General, acting through the Office of Justice Programs, may engage in research and evaluation activities, including awarding grants to units of local government, nonprofit organizations, and institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), to identify causes of violent extremism and related phenomena and advance evidence-based strategies for effective prevention and intervention.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2016 through 2019.
					FComprehensive independent study of national cryptography policy
				281.Comprehensive independent study of national cryptography policy
 (a)Study by national research councilNot later than 90 days after the date of the enactment of this Act, the National Research Council shall commence a comprehensive study on cryptographic technologies and national cryptography policy.
 (b)Matters To be assessed in studyThe study required under subsection (a) shall— (1)assess current and future development in encryption technology, including how such technology is likely to be deployed by both United States and international industries;
 (2)assess the effect of cryptographic technologies on— (A)national security interests of the United States Government;
 (B)law enforcement interests of the United States Government; (C)commercial interests of United States industry;
 (D)privacy interests of United States citizens; and (E)activities of the United States Government to promote human rights and Internet freedom; and
 (3)consider the conclusions and recommendations of the report issued by the National Research Council in 1996 entitled Cryptography’s Role in Securing the Information Society.
						(c)Cooperation with study
 (1)In generalThe Director of National Intelligence, the Attorney General, the Secretary of Defense, the Secretary of Commerce, and the Secretary of State shall direct all appropriate departments and agencies to cooperate fully with the National Research Council in its activities in carrying out the study required under subsection (a).
 (2)National Research CouncilThe National Research Council shall cooperate with United States entities that have an interest in encryption policy, including United States industry and nonprofit organizations.
 (d)ReportThe National Research Council shall complete the study and submit to the Committee on the Judiciary, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate and to the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Permanent Select Committee on Intelligence of the House of Representatives, a report on the study within approximately two years after full processing of security clearances under subsection (e). The report on the study shall set forth the Council’s findings and conclusions and the recommendations of the Council for improvements in cryptography policy and procedures. The report shall be submitted in unclassified form, with classified annexes as necessary.
 (e)Expedited processing of security clearances for studyFor the purpose of facilitating the commencement of the study under this section, the appropriate departments, agencies, and elements of the executive branch shall expedite to the fullest degree possible the processing of security clearances that are necessary for the National Research Council to conduct the study required under subsection (a).
					GLaw enforcement training
 291.Law enforcement training for active shooter incidentsSection 2006(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 607(a)(2)) is amended— (1)by redesignating subparagraphs (E) through (I) as subparagraphs (F) through (J), respectively; and
 (2)by inserting after subparagraph (D) the following new subparagraph:  (E)training exercises to enhance preparedness for and response to active shooter incidents and security events at public locations;.
					292.Active shooter incident response assistance
 (a)In GeneralThe Secretary of Homeland Security shall, in consultation with the Attorney General and other Federal agencies as appropriate, provide technical assistance to State, local, tribal, territorial, private sector, and nongovernmental partners for the development of response plans for active shooter incidents in publicly accessible spaces, including facilities that have been identified by the Department of Homeland Security as potentially vulnerable targets.
 (b)Types of PlansThe response plans developed under subsection (a) may include, but are not limited to, the following elements:
 (1)A strategy for evacuating and providing care to persons inside the publicly accessible space, with consideration given to the needs of persons with disabilities.
 (2)A plan for establishing a unified command, including identification of staging areas for law enforcement and fire response.
 (3)A schedule for regular testing of communications equipment used to receive emergency calls. (4)An evaluation of how emergency calls placed by persons inside the publicly accessible space will reach police in an expeditious manner.
 (5)A practiced method and plan to communicate with occupants of the publicly accessible space. (6)A practiced method and plan to communicate with the surrounding community regarding the incident and the needs of Federal, State, and local officials.
 (7)A plan for coordinating with volunteer organizations to expedite assistance for victims. (8)To the extent practicable, a projected maximum time frame for law enforcement response to active shooters, acts of terrorism, and incidents that target the publicly accessible space.
 (9)A schedule for joint exercises and training. (c)Report to CongressNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a report on findings resulting from technical assistance provided under subsection (a), including an analysis of the level of preparedness to respond to active shooter incidents in publicly accessible spaces.
 (d)Best practicesThe Secretary of Homeland Security, in consultation with the Attorney General, shall— (1)identify best practices for security incident planning, management, and training for responding to active shooter incidents in publicly accessible spaces; and
 (2)establish a mechanism through which to share such best practices with State, local, tribal, territorial, private sector, and nongovernmental partners.
						293.Grants to State and local law enforcement agencies for antiterrorism training programs
 (a)In generalThe Attorney General may award grants to develop and implement antiterrorism training and technical assistance programs for State, local, and tribal law enforcement.
 (b)Use of grant amountsA grant awarded under subsection (a) may be used— (1)to provide specialized antiterrorism detection, investigation, and interdiction training and related services to State, local, and tribal law enforcement agencies and prosecution authorities, which may include workshops, on-site and online training courses, joint training and activities with and focusing on community stakeholders and partnerships, educational materials and resources, or other training means as necessary; and
 (2)to identify antiterrorism-related training needs at the State, local, and tribal level and conduct customized training programs to address those needs.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each fiscal year.  